[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                       JUNE 27, 2012
                                            No. 11-11420
                                        Non-Argument Calendar           JOHN LEY
                                                                         CLERK
                                      ________________________

                          D.C. Docket No. 8:10-cr-00353-JDW-TBM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                               versus

RADHAMES ANTONIO OROPEZA,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (June 27, 2012)

Before DUBINA, Chief Judge, EDMONDSON and FAY, Circuit Judges.

PER CURIAM:
      Appellant Radhames Antonio Oropeza appeals his conviction for conspiracy

to commit wire fraud, in violation of 18 U.S.C. § 371. He argues that the

government did not present sufficient evidence to prove that he intended to

defraud his adopted son, Markus Min Ho Kim (“Kim”), regarding several bank

transactions. Rather, he contends that most of the evidence presented concerned

his wife, Asia’s, alleged misconduct.

      If a defendant moves for a judgment of acquittal at the close of the

government’s case in chief, but fails to renew his motion at the close of all the

evidence, we review the evidence for a manifest miscarriage of justice. United

States v. Edwards, 526 F.3d 747, 755-56 (11th Cir. 2008); United States v.

Williams, 144 F.3d 1397, 1402 (11th Cir. 1998). We will only reverse if we

conclude that “the evidence on a key element of the offense is so tenuous that a

conviction would be shocking.” United States v. Tagg, 572 F.3d 1320, 1323 (11th

Cir. 2009) (internal quotation marks omitted). To make that decision, we view the

evidence in the light most favorable to the government, and accept every

reasonable inference and credibility determination supporting the jury’s verdict.

United States v. Hamblin, 911 F.2d 551, 556-57 (11th Cir. 1990).

      Credibility questions are for the jury, and we will assume that the jury

answered them in a manner that supports the jury’s verdict. United States v.

                                          2
Jiminez, 564 F.3d 1280, 1285 (11th Cir. 2009); United States v. Thompson, 473

F.3d 1137, 1142 (11th Cir. 2006). A defendant’s own testimony, if disbelieved by

the jury, may be considered substantive evidence of his guilt. Jimenez, 564 F.3d at

1285. Moreover, inconsistent jury verdicts do not necessarily justify reversal.

United States v. Powell, 469 U.S. 57, 65, 105 S. Ct. 471, 477, 83 L. Ed. 2d 461

(1984) (noting that inconsistent verdicts often reflect exercise of lenity). We have

held that the offenses of conspiracy and substantive fraud are not “coterminous”

and that, because the elements of the offenses are different, a jury could

reasonably have acquitted on one charge and convicted on the other. See United

States v. Funt, 896 F.2d 1288, 1293 (11th Cir. 1990).

      To sustain Oropeza’s conviction for conspiracy to commit wire fraud, we

must conclude that the government offered enough evidence to prove beyond a

reasonable doubt: (1) the existence of an agreement between Oropeza and Asia to

defraud Kim; (2) Oropeza’s knowing and voluntary participation in the

conspiracy; and (3) an overt act by a conspirator in furtherance of the agreement.

See United States v. White, 663 F.3d 1207, 1214 (11th Cir. 2011). The words “to

defraud” mean “the deprivation of something of value by trick, deceit, chicane, or

overreaching.” United States v. Barrington, 648 F.3d 1178, 1191 (11th Cir. 2011)

(internal quotation marks omitted), cert. denied, 132 S. Ct. 1066 (2012). “A

                                          3
scheme to defraud requires proof of material misrepresentations, or the omission

or concealment of material facts . . . reasonably calculated to deceive persons of

ordinary prudence.” United States v. Hasson, 333 F.3d 1264, 1270-71 (11th Cir.

2003) (citations omitted). A fraudulent scheme may include “delaying detection

of the fraud by lulling the victim” after obtaining the benefit. See United States v.

Hill, 643 F.3d 807, 859 (11th Cir. 2011) (internal quotation marks omitted),

petition for cert. filed, ___ U. S.L.W. ___ (U.S. Mar. 19, 2012) (No. 11-9553).

“The very nature of conspiracy frequently requires that the existence of an

agreement be proved by inferences from the conduct of the alleged participants or

from circumstantial evidence of a scheme.” United States v. Molina, 443 F.3d

824, 828 (11th Cir. 2006) (internal quotation marks omitted).

      We conclude from the record that there was sufficient evidence such that a

reasonable jury could find that Oropeza was guilty beyond a reasonable doubt.

Therefore, he is not entitled to reversal of his conviction in order to prevent a

manifest miscarriage of justice.

      Accordingly, we affirm Oropeza’s conviction.

      AFFIRMED.




                                           4